  Case 1:18-cv-00182-LEK-KJM Document 33-1 Filed 02/27/19 Page 1 of 1                        PageID #:
                                      165
~ First Hawaiian Bank



                                                                             RECEIVED
                                                                          CLERK U.S. DISTRICT COURT
              February 26, 2019
                                                                                FEB 2 7 2019
                                                                                    u:c6 ~
                                                                              DISTRICT OF HAWAII
              United States District Court
              Clerk's Office, Room C-338                                                0J
              300 Ala Moana Boulevard
              Honolulu, Hawaii 96850



              Re: TRUSTEES OF THE HA WAii LABORERS' TRUST
              FUNDS et al. vs. TAU MASONRY, LLC, et al.
              CIVIL NO. : 18-00 182-LEK-KJM
              FHB Case No. : 2019-0406

              Ladies and Gentlemen:

              Please file the enclosed Disclosure of First Hawaiian Bank and
              return the fi le-marked copy to me in the enclosed envelope.

              Thank you for your assistance; if you have any questions, please
              call (808) 844-3089.

              Sincerely,

               ~
              Sylvia M.H. Miyakawa
              Operations Supervisor

              Enclosures




                  First Hawaiian Bank · P.O. Box 1959 · Honolulu · HI 96805 · FHB.COM
